     Case 2:20-cv-01742-KJM-JDP Document 15 Filed 08/20/21 Page 1 of 1


1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
11
     TAMMY LOGAN,                             Case No.: 2:20−CV−01742−KJM−JDP
12
                                              Action Filed: August 31, 2020
13                      Plaintiff,
     vs.                                      Assigned to:
                                              District Judge Kimberly J. Mueller
14                                            Magistrate Judge Jeremy D. Peterson
     THE PRUDENTIAL INSURANCE
15   COMPANY OF AMERICA; and
     DOES 1 to 10, inclusive,                 Trial Date: December 17, 2021
16
17                      Defendants.           ORDER RE STIPULATION TO
                                              CONTINUE MOTION CUT-OFF
18                                            DATE
19
20         Before the Court is the parties’ Stipulation to Continue the Motion Cut-Off
21   date. Based upon the stipulation of the parties and for good cause shown, IT IS
22   HEREBY ORDERED that the last day on which motions will be heard is
23   continued to October 8, 2021.
24   DATED: August 20, 2021.
25
26
27
28


                                                               Case No :   2:20−CV−01742−KJM−JDP
